Citation Nr: 0307662	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed secondary to a service-connected left 
ankle disorder.

2.  Entitlement to service connection for a left leg 
disability, claimed secondary to a service-connected left 
ankle disorder.

3.  Entitlement to service connection for a right leg 
disability, claimed secondary to a service-connected left 
ankle disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

5.  Entitlement to a compensable evaluation for residuals of 
a rupture of the right biceps.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.  Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1945 to February 
1947.

This case came to the Board of Veterans' Appeals (Board) 
partly from a July 1992 RO rating decision which denied a 
rating in excess of 40 percent for the veteran's service-
connected left ankle disability; denied secondary service 
connection for right knee, right leg, and right shoulder 
disabilities; and denied a rating of total disability based 
on individual unemployability (TDIU rating).  The Board 
remanded the case in August 1996.

In December 1996, the RO granted a reopened claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
right arm biceps rupture, and assigned a 0 percent rating.  
An RO decision in May 1997 granted service connection and a 
10 percent rating for a right knee disability, as secondary 
to the service-connected left ankle disability; the veteran 
appealed for a higher rating for the right knee condition.  
The May 1997 RO decision also denied service connection for 
left knee and leg disabilities, claimed as secondary to the 
service-connected left ankle disability, and denied an 
increased (compensable) rating for residuals of a rupture of 
the right biceps tendon; the veteran also appealed those 
determinations.

In a January 1998 decision, the Board denied all of the 
issues, except the TDIU issue which was remanded to the RO 
for additional development.  The veteran appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2001 order, the Court vacated the 
Board's decision as to these issues, and remanded the matter 
to the Board for additional action.  In a November 2001 
decision, the Board denied an increased rating for the left 
ankle disability, and remanded the remaining issues to the RO 
for additional development.  

In a rating decision dated in November 2002, the RO granted 
secondary service connection for a right shoulder disability, 
and granted a TDIU rating.  Thus such issues are no longer on 
appeal.

The remaining issues have been returned to the Board for 
appellate consideration.  These issues are secondary service 
connection for left knee, left leg, and right leg disorders; 
entitlement to a rating higher than 10 percent for a right 
knee disability; and entitlement to a compensable rating for 
residuals of a right biceps rupture.


FINDINGS OF FACT

1.  Claimed left knee, left leg, and right leg disabilities 
were not caused or permanently worsened by a service-
connected left ankle disability.

2.  A right knee disability is manifested by arthritis with 
minimal limitation of motion, and by slight instability.

3.  Residuals of a rupture of the right biceps are manifested 
by impairment which does not exceed that of slight muscle 
disability.



CONCLUSIONS OF LAW

1.  A left knee disability, left leg disability, and a right 
leg disability are not proximately due to or the result of a 
service-connected left ankle disability.  38 C.F.R. § 3.310 
(2002).

2.  The right knee disorder is 10 percent disabling based on 
arthritis with limitation of motion, and it is also 10 
percent disabling based on instability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2002).

3.  The criteria for a compensable rating for the residuals 
of a rupture of the right biceps have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service with the Army from April 1945 
to February 1947.

Service medical records reveal that at the veteran's April 
1945 induction examination, he was noted to have residuals of 
a 22 caliber bullet wound of the left thigh.  Service records 
show he suffered a simple, complete, oblique fracture of the 
distal end of the left fibula (left ankle disability) in May 
1945, and he was thereafter treated for the condition.  The 
veteran's February 1947 service separation examination noted 
the history of the left ankle fracture; there were no 
findings of left knee, left leg, or right leg disorders.

A June 1947 RO rating decision granted service connection for 
residuals of a left fibula (ankle) fracture, and awarded a 0 
percent rating.  Subsequently, various post-service medical 
records noted the left ankle disability.  A July 1954 rating 
decision assigned a 10 percent rating for the condition, and 
a February 1975 RO decision granted an increased 20 percent 
rating for the disability. 

A medical examination report from the veteran's private 
physician received in November 1954 noted complaints of pain 
of both legs, worse on the left, and a diagnosis of varicose 
veins.  Records show his treatment for varicose veins during 
the succeeding years.   

A VA examination was conducted in March 1974.  The veteran 
complained of right shoulder, left leg, left ankle, and above 
the knee pain.  The doctor noted that difficulty in squatting 
was related to a preservice retained bullet near the left 
knee, and such was not related to the left ankle problem.  An 
X-ray evaluation noted no definite evidence of injury, either 
old or recent, in either leg or either ankle.  

The veteran was hospitalized in May 1974 due to a chronic 
rotator cuff tear of the right shoulder and left knee pain 
secondary to arthritis.  A right partial acromionectomy, 
deltoid plasty, and partial resection of the right clavicle 
and rotator cuff were performed in June 1974.  

A VA examination was conducted in August 1974.  The veteran 
stated that before service he accidentally shot himself with 
a pistol in the lower left anteromedial thigh.  The bullet 
was lodged above the left knee cap.  The diagnoses included 
residuals of an old fracture of the left ankle with traumatic 
arthritis; postoperative right shoulder surgery residuals; 
bullet wound of the left lower anterior thigh with retained 
22 caliber foreign body which existed prior to service; and 
possible osteoarthritis of the left knee.  The veteran was 
hospitalized from September 1974 to November 1974 for a left 
knee medial meniscectomy due to a torn meniscus.  

Private medical statements dated in July 1974 and September 
1974 show the veteran's complaints which included right 
shoulder, with a diagnosis of bicipital tendonitis of the 
right shoulder.  

The report of a January 1975 interview with Dr. J. Crow, 
compiled in connection with a Social Security Administration 
(SSA) determination, reveal that Dr. Crow had last seen the 
veteran in December 1974.  Dr. Crow said that the veteran had 
had surgery on the right shoulder, and difficulty with the 
left knee, and that he had instability of the knee and ankle.  
He had limitation of motion of the right shoulder, and the 
arm was noted to be very weak, with marked muscular weakness, 
and was much smaller than the other.  He also had significant 
limitation of motion of the knee, and used a cane to 
ambulate.  

During a hospitalization from August to September 1979, the 
veteran underwent a total replacement of his left ankle.  In 
March 1981, he underwent a fusion of the left ankle using a 
bone graft from his left iliac crest.  In August 1982, the 
veteran underwent another left ankle fusion.  As a result of 
these surgeries, from August 1979 through March 1983, the 
veteran was in receipt of either a temporary 100 percent 
rating or a 40 percent schedular rating for his left ankle 
disability; since March 1983, a 40 percent rating has been in 
effect.  

During a VA hospitalization in April 1982, left knee pain and 
right shoulder pain were noted.  His right shoulder was 
injected with steroids and Xylocaine with marked relief of 
pain.  

August 1982 VA treatment records after the veteran's left 
ankle fusion reveal that he complained of a problem in his 
right shoulder.  On examination, he appeared to suffer a 
biceps tendon release or tear.  An X-ray evaluation of the 
right shoulder revealed minimal degenerative changes.  During 
the remainder of 1982 and early 1983, the veteran received 
treatment for right shoulder pain.
 
The veteran was hospitalized in September 1991 due to right 
leg pain.  A report of hospitalization in October 1991 from 
Cleveland Memorial Hospital is of record.  It notes that the 
veteran was treated for cellulitis and infection of the right 
leg with abscess formation due to an insect bite.

The veteran, during an April 1992 VA examination, stated that 
he ruptured his proximal right biceps tendon when receiving 
physical therapy at a VA facility to rehabilitate his 
service-connected left ankle after surgery in August 1982.  
Examination of the right shoulder and arm revealed clinically 
obvious right tendon rupture with enlarged biceps mass in the 
distal anterior arm.  His supination and flexion were 
decreased on the right, 4/5 compared to the left.  The 
veteran was right hand dominant.  

Examination of the right leg revealed some diffused 
discomfort but no point tenderness in the region of the 
inferior aspect of the knee.  The right knee range of motion 
was normal extension and 110 degrees of flexion.  It was 
stable to varus and valgus stresses and there was no evidence 
of anterior or posterior drawers signs.  The patellofemoral 
joint was benign and had no jointline tenderness or effusion.  
An X-ray evaluation of the right knee and proximal tibia did 
not show any residual changes.  The pertinent diagnoses were 
history of degenerative changes right glenohumeral joint, 
status post acromionectomy and partial clavicle resection 
with subsequent biceps tendon rupture; and right knee and leg 
discomfort without radiographic evidence of degenerative 
joint disease or bony abnormalities on X-ray.

Clinical records note treatment for multiple orthopedic 
problems in the 1990s.  A July 1992 computerized axial 
tomography (CT) scan noted a focal area of increased activity 
in the right tibial plateau area which may represent a stress 
fracture not radiologically apparent.  A December 1992 left 
knee X-ray noted a metallic foreign body, some degenerative 
changes around the knee joint, and possible edema.  A January 
1993 X-ray report noted that the veteran had a soft tissue 
mass in the lower right humeral area which represented a 
rupture of the long head of the biceps with an abnormally low 
position of the biceps muscle.  A January 1993 private 
doctor's statement generally notes the veteran's multiple 
orthopedic problems.

The veteran was afforded a hearing before an RO hearing 
officer in April 1993.  The veteran testified that he must 
shift much of his weight to his right side when walking or 
standing to alleviate his left ankle pain.  The veteran 
stated that this weight shift had caused him to experience 
problems on his right side, particularly the right shoulder, 
right knee, and right leg.  He testified that a physician 
confirmed this opinion.  He stated that physicians had also 
told him that he has arthritis in the shoulder and knee 
joint.  Regarding his right leg, he said his right knee and 
posterior muscles caused him pain.  He stated that he had to 
quit work in 1974 because of his left ankle disability

One of the veteran's treating physicians, J. A. Injejikian, 
M.D., on a prescription slip dated in September 1996, stated 
that due to the veteran's left ankle disability, he has to 
shift his weight to his right side when walking, causing 
undue stress and strain on the right side bones and joints, 
thus causing pain and aggravation on his right side.

In December 1996, the RO granted entitlement to compensation 
under 38 U.S.C.A. § 1151 (i.e., disability resulting from VA 
treatment, treated "as if" service-connected) for residuals 
of a right biceps rupture, and such was rated 0 percent.

The veteran was afforded another VA examination in January 
1997.  He walked with a cane, favored his left ankle, and 
wore a foot drop brace on the left.  The veteran stated that 
his right knee ached at all times.  The examiner stated that 
the left ankle was satisfactorily fused with just a little 
bit of motion remaining at about 5 degrees of dorsiflexion.  
Range of motion of the right knee was normal.  There was 
slight laxity of the anterior cruciate ligament of the right 
knee.  No swelling was noted and the veteran could squat to 
the floor and come back.  The examiner noted a ruptured right 
biceps tendon causing some knotting of the belly of the right 
biceps.  A slight decrease in strength of the right biceps 
was noted when it was flexed against resistance, compared 
with the left biceps.  The examiner noted that the function 
was good.   Diagnoses were rupture of the right biceps 
tendon, degenerative joint disease of the right shoulder and 
right knee, and status postoperative fusion of the left 
ankle.  The examiner made the following comments.  The 
veteran's right shoulder condition was unrelated to the 
service-connected left ankle.  The veteran's degenerative 
joint disease of the right knee could reasonably be, in part, 
a result of increased strain due to left ankle injury, 
however, a substantial part was due to aging.  The examiner 
could not give a baseline level of the right knee condition, 
nor in his opinion, can anybody else.  The functional loss 
due to the biceps tendon rupture was minimal.  He also 
essentially stated that any additional comments regarding the 
veteran's loss of use of his right knee due to pain would be 
speculative.

In May 1997, the RO granted secondary service connection and 
a 10 percent rating for a right knee disability (due to the 
service-connected left ankle condition.)

Records from the Jones Family Practice Clinic dated from 1997 
to 1998 show that in June 1997 the veteran reported a history 
of a left ankle fracture (accident) in the 1980s.  
Subsequently, he was treated for left ankle pain, right knee 
pain, swelling in the lower legs, right shoulder pain, and 
right leg pain.  In August 1997, an examination of the right 
knee disclosed mild crepitus and tenderness with full range 
of motion of the knee, with no erythema, effusion, or 
induration.  In February 1998, he walked with a significant 
limp secondary to right knee pain.  There was tenderness in 
the sub-acromial region of the right shoulder.  The right 
knee had diffuse crepitus with full range of motion, stable 
ligaments, and no inflammation.  

VA treatment records show that in June 2000, the veteran was 
observed to have a ruptured long head of the biceps on the 
right.  There were varicosities in both legs.  The right 
medial joint line was tender under the patella.  X-rays of 
both knees in June 2000 showed mild degenerative joint 
disease.  It was noted that although the left knee looked 
worse on X-rays, the right knee was more symptomatic.  In 
July 2000, his right knee was observed to be tender.  The 
joint was stable, and there was no redness or swelling.  In 
January 2001, he complained of increasing pain of the right 
leg and shoulder.  He said he could not walk, and used 
Canadian crutches for assistance.  He had a brace on the 
right knee.  On examination, there was no swelling.  The 
right knee patella was not freely movable.  An magnetic 
resonance imaging (MRI) of the right knee in February 2001 
disclosed degenerative cartilage changes, minimal joint 
effusion, and an unremarkable lateral meniscus.  The 
ligaments were intact.  There was intrasubstance mucoid 
degeneration of the posterior horn of the medial meniscus.  

In April 2001, he had multiple orthopedic complaints, which 
he stated awakened him 7 to 8 times during the night.  He had 
a brace which he felt helped the pain some and kept him from 
falling.  On examination of the right knee, he had 
tenderness, and range of motion was from 0 to 110 degrees.  
The X-rays showed narrowing, but there we was still joint 
space.  A MRI was not remarkable for patellofemoral 
arthritis.  The impression was probable right patellar 
tendonitis.  In July 2001, he complained of right knee pain 
with occasional giving way sensation.  Currently, he was 
wearing a brace.  On examination, range of motion was from 0 
to 130 degrees, medial and lateral collateral ligaments were 
stable, and there was a solid endpoint to anterior posterior 
drawer test.  There was medial joint line tenderness, but the 
lateral joint line was nontender.  X-rays of the knees in 
July 2001 disclosed degenerative joint disease of both knees, 
probably prior medial collateral ligament injury of the left 
knee, metallic foreign body of the left thigh, and right 
patellar tendinopathy.  In August 2001, a ruptured biceps 
tendon was noted, with no intervention recommended.  

In December 2001, the veteran was seen for follow-up of his 
right knee pain.  It was noted that an MRI had shown mucoid 
meniscal degeneration, and X-rays had shown mild 
osteoarthritis without significant collapse.  On examination, 
range of motion was from 0 to 130 degrees.  The medial and 
lateral collateral ligaments were intact, and there was a 
solid endpoint to anterior-posterior drawer test.  There was 
medial joint line tenderness, but the lateral joint line was 
nontender.  The assessment was degenerative meniscus right 
knee without mechanical symptoms.  The knee was injected.  

In March 2002, a VA examination was conducted.  The veteran 
walked with a wide careful gait, using Canadian canes.  He 
had braces on both knees and on the left ankle.  The examiner 
noted that the left ankle was in about a 90-degree angle, and 
was completely ankylosed with only 2 or 3 degrees of 
dorsiflexion.  The left knee was reported to have sustained 
disability in about 1974.  The veteran had pain and 
occasional locking in the left knee.  He had a torn medial 
meniscus which was repaired.  The left knee was slightly 
swollen, and he wore a brace.  There was flexion to 120 
degrees, with slight hyperextension.  The left knee was 
slightly unstable, and there was sight tenderness to 
palpation.  He had a little weakness.  In the right knee he 
also wore a brace.  He had sharp pain.  The range of motion 
was 5 degrees of hyperextension to 120 degrees of flexion.  
The veteran said that he had ruptured the right biceps during 
physical therapy for his left ankle disability.  Since, then, 
he had had slight weakness on picking up objects.  There was 
obvious rupture of the biceps, however, the muscle was fairly 
firm, and against resistance, he was estimated to have a 4/5 
strength in the right biceps without pain.  There was no 
abnormality in the right lower leg except some varicosities.  
On examination, there was some atrophy of the shoulder 
muscles.  He had estimated weakness of 4/5 in the right 
shoulder.  The diagnoses were injury and fracture of the left 
ankle, with ankylosis, and residual loss of motion and pain; 
degenerative arthritis of the left and right knees; ruptured 
biceps tendon on the right with residual weakness; and right 
shoulder injury residuals with painful reduced motion.  The 
examiner commented that the veteran's left knee worsened some 
with its degree of arthritis secondary to the left ankle.  

In April 2002, the examiner provided answers to additional 
questions.  He concluded that the veteran sustained a 
disability of the left knee with meniscus injury, trauma, 
likely before the left ankle problems.  He had surgery and 
subsequent developed arthritis, which the examiner did not 
believe was caused by the left ankle injury.  The examiner 
could not state any degree to which arthritis had worsened as 
a result of the left ankle condition, but noted that the 
veteran simply stated that he had had increasing pain.  The 
examiner did not believe that there was any additional left 
leg disability, beyond left ankle fracture residuals.  
Disabilities of the right leg were noted to include the 
service-connected right knee condition, as well as varicose 
veins (the doctor did not relate the varicose veins to a 
service-connected condition).  The doctor also opined that 
the veteran was unemployable due to disabilities.

In November 2002, the RO granted secondary service connection 
and a 20 percent rating for a right shoulder disability.  The 
RO also granted a TDIU rating.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, a now-vacated Board decision, a Court decision, and 
Board remands, the veteran has been notified of the evidence 
necessary to substantiate his claims.  Identified relevant 
evidence has been obtained, and VA examinations have been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Service Connection Claims

The veteran claims secondary service connection for left 
knee, left leg, and right leg disorders.  He maintains that 
he has such disorders and they are due to his service- 
connected left ankle disability.

Under 38 C.F.R. § 3.310(a), secondary service connection may 
be granted when a disability is proximately due to or the 
result of an established service-connected disorder.  This 
includes instances in which there is an additional increment 
of disability of a non-service-connected condition 
(aggravation) due to an established service-connected 
condition.  Allen v. Brown, 7 Vet.App. 439 (1995).

1.  Left knee disability

The evidence shows that prior to service, the veteran 
accidentally shot himself in the lower left thigh.  The 
bullet was lodged above the left knee cap, and X-rays have 
shown a metallic foreign body above the knee.  In 1974, many 
years after service, he underwent a left knee medial 
meniscectomy due to a torn meniscus.  Degenerative joint 
disease (arthritis) of the left knee has been shown since 
then.  

On VA examination in March 2002, the left knee was reported 
to have sustained disability in about 1974.  The diagnosis 
was degenerative arthritis, and the examiner commented that 
the veteran's left knee worsened some with its degree of 
arthritis secondary to the left ankle.  However, in April 
2002, the examiner clarified that the veteran sustained a 
disability of the left knee with meniscus injury, likely 
before the left ankle problems, and that he had surgery and 
subsequent developed arthritis, which the examiner did not 
believe was caused by the left ankle injury.  The examiner 
could not state any degree to which left knee arthritis had 
worsened as a result of ankle.  

The medical evidence shows that the veteran's left knee 
disability was not directly caused by the left ankle 
disability.  Moreover, the medical evidence does not describe 
any identifiable increment of left knee disability which 
could be due to the service-connected left ankle condition.  
That is, secondary service connection by way of aggravation 
(the Allen theory) is not demonstrated.  As a layman, the 
veteran lacks competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The weight of the competent medical evidence establishes that 
a left knee disability is not proximately due to or the 
result of the service-connected left ankle disorder.  The 
preponderance of the evidence is against the claim for 
secondary service connection for a left knee disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Left leg disability

The medical evidence, including the recent VA examination, 
does not show any other left leg disability, other than the 
left knee condition (which is non-service-connected, as 
discussed above) and the left ankle condition (which is 
already service-connected).  Absent any other medically 
diagnosed left leg condition, there is no basis for service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
preponderance of the evidence is against the claim for 
service connection for a left leg disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
 
3.  Right leg disability

The Board notes the opinion of Dr. Injejikian that the 
veteran's left ankle disability causes the veteran to have 
pain and aggravation to the bones and joints of his right 
side.  Secondary service connection is in effect for a right 
knee disability on that basis.  As noted by the recent VA 
examiner, no other current disability of the veteran's right 
leg is shown, other than varicose veins.  The VA examiner, or 
the other medical evidence, does not link varicose veins to 
the service-connected left ankle disability.  

The weight of the credible evidence indicates there is no 
additional right leg disability which is proximately due to 
or the result of the the service-connected left ankle 
condition.  The preponderance of the evidence is against the 
claim for secondary service connection for an additional 
right leg condition.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B. Higher Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

1. Right knee disability

The RO has assigned a 10 percent rating for the veteran's 
right knee condition, which includes arthritis.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

The examination and treatment records have not shown 
limitation of motion of the right knee of a level that is 
compensable under the limitation of motion diagnostic codes.  
However, the presence of right knee arthritis with at least 
some limitation of motion supports the current 10 percent 
rating under the arthritis codes.  There is no credible 
evidence that pain on use or during flare-ups results in such 
additional limitation of motion as required for a rating 
higher than 10 percent under the limitation of motion codes.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

Knee instability is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5257.  Separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 and 9-98.  The 1997 VA 
examination noted slight instability of the right knee.  
Although other recent examinations generally show the right 
knee is stable on examination, the veteran reports some 
instability and apparently uses a knee brace.  Considering 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran has slight right knee 
instability, warranting a separate 10 percent rating under 
Code 5257.

In sum, the right knee disorder is 10 percent disabling based 
on arthritis with limitation of motion, plus 10 percent 
disabling based on instability.  To this extent, a higher 
rating is granted.  

2. Residuals of a rupture of the right biceps

The veteran has residuals of a rupture of the right biceps, 
treated "as if" service connected under 38 U.S.C.A. § 1151, 
and such is rated 0 percent.

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma are found in 38 C.F.R. 
§ 4.56.  Such muscle injuries classified into four general 
categories; slight, moderate, moderately severe, and severe.  
The factors considered in evaluating the severity of a muscle 
injury are the velocity, trajectory and size of the missile 
which inflicted the wounds; the extent of the initial injury 
and duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.

The veteran's right biceps condition is rated under the 
diagnostic code for injury to  Muscle Group V whose function 
is supination of the long head of the biceps, stabilization 
of the shoulder joint, and flexion of the elbow.  Diagnostic 
Code 5305 of 38 C.F.R. § 4.73 provides that a 0 percent 
evaluation is warranted for a slight injury to Muscle Group V 
of the major upper extremity.  A 10 percent evaluation is 
warranted for a moderate injury. 

A VA examination has noted that the veteran has only a slight 
decrease in strength of the right biceps (4/5 when compared 
with the left) with minimal functional loss of the right arm.  
He is separately service-connected for a right shoulder 
disorder which is rated 20 percent, and impairment due to 
that disability may not be considered in evaluating the 
ruptured biceps.  38 C.F.R. § 4.14.  The medical evidence as 
a whole shows that residuals of a right biceps rupture 
produce impairment which does not exceed that of a slight 
muscle injury, and such is to be rated 0 percent under Code 
5305.

The preponderance of the evidence is against the claim for a 
compensable rating. Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Secondary service connection for left knee, left leg, and 
right leg disabilities is denied.

A right knee disorder is to be rated 10 percent based on 
arthritis with limitation of motion, plus 10 percent based on 
instability; to this extent, a higher rating for a right knee 
disorder is granted.

A compensable rating for residuals of a right biceps rupture 
is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L.  No.  107-103, 115 Stat.  976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

